     









        













Mortgage Agreement










between




AXM PHARMA (SHENYANG), INC.

as Mortgagor




and




[                             ]

as Mortgagee




   















--------------------------------------------------------------------------------

     









CONTENTS

CLAUSE

PAGE

1.

Definitions And Interpretation

1

2.

Mortgage

2

3.

Scope Of Mortgage

2

4.

Perfection Of Security And Further Assurance

2

5.

Release

3

6.

Mortgagor's Rights And Liabilities

4

7.

Representations And Warranties

4

8.

Undertakings By The Mortgagor

5

9.

Enforcement

5

10.

Realisation Of Security

6

11.

Tax

7

12.

Continuation Of Security

7

13.

Partial Invalidity

7

14.

Remedies And Waivers

7

15.

Counterparts

7

16.

Language

7

17.

Effectiveness

7

18.

Governing Law

8

19.

Submission To Jurisdiction

8

Schedule 1

9

Schedule 2

10

Execution

 11






   







--------------------------------------------------------------------------------

     









THIS AGREEMENT is made on the [19] of [April] 2005 in [                   ]

by and between

(1)

AXM Pharma (Shenyang), Inc. (the “Mortgagor”), AXM Pharma, Inc. (the “AXM
Pharma”)’s wholly owned subsidiary, a company incorporated and validly existing
under the laws of PRC; and

(2)

each of the purchasers of the secured convertible promissory notes of the AXM
Pharma whose names are set forth on Schedule 2 attached hereto (the “Mortgagee”)

WHEREAS:

(1)

AXM Pharma has issued or will issue separate secured convertible promissory
notes  (the “Notes”) to the Mortgagee pursuant to a Note and Warrant Purchase
Agreement dated as of April [19], 2005 (the “Purchase Agreement”), by and among
AXM Pharma and the Mortgagee;;

(2)

The Mortgagor has mortgaged the Mortgaged Property to Pudong Development Bank
(the “PDB”) to secure the payment of the debt with an amount of RMB twenty
million (20,000,000.00) (the “PDB Debt”);

(3)

The Mortgagor agrees to mortgage the excess in the value of such Mortgaged
Property over the PDB Debt to Mortgagee to secure the performance by AXM Pharma
of its obligations under the Purchase Agreement.

NOW IT IS HEREBY AGREED as follows:

1.

DEFINITIONS AND INTERPRETATION

1.1

Definitions

“Buildings” or “Mortgaged Property” means any buildings, premises, structures
and related structures and the land use right over such buildings, premises,
structures and related structures at No.2 Feiyun Road, Hunnan New District,
 Shenyang, China as at the date hereof, the details of which refer to Schedule 1
(Particulars of the Mortgage).

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Event of Default” has the meaning specified in the Notes.

“Land Use Right Certificate” means the certificate issued by the Administrative
Committee of Hunnan New District of Shenyang to the Mortgagor, which



 

- 1 -

 







--------------------------------------------------------------------------------

     









evidences the transferring land use right of the Mortgagor over the land where
the Buildings are.

 “Other Right Certificate” means the House and Land Other Right Certificate
issued by the Shenyang Center of Real Estate Mansion or Financial Bureau of the
Administrative Committee of Hunnan New District of Shenyang, which evidence that
the registration of this Agreement with the Shenyang Center of Real Estate
Mansion and the Financial Bureau of the Administrative Committee of Hunnan New
District of Shenyang has been completed.

“Ownership Documents” means the Land Use Right Certificate, Real Property
Certificate, Other Right Certificate and other any agreement or document
relating to the Buildings or the land under the Buildings.

2.

MORTGAGE

As security for the due performance by AXM Pharma of all its obligations under
the Purchase Agreement, the Mortgagor, as legal owner, hereby mortgages and
agrees to mortgage the excess in the value of such Mortgaged Property over the
PDB Debt to the Mortgagee under this Agreement in accordance with the General
Principles of the Civil Law of the PRC, the Security Law of the PRC, the
Regulations on the Provision of Security to Foreign Entities by Domestic
Entities and other relevant laws and regulations of the PRC.

3.

SCOPE OF MORTGAGE

The scope of the mortgage hereunder includes the principal amount and the
interest accrued on the same, the relevant losses, fees and expenses for
realization of this mortgage and any other amount payable by AXM Pharma under
the Purchase Agreement (the “Secured Obligations”).

4.

PERFECTION OF SECURITY AND FURTHER ASSURANCE

4.1

Registration

The Mortgagor shall:

4.1.1

within 30 days after the execution of this Agreement, procure its registration
with the Shenyang Center of Real Estate Mansion and the Financial Bureau of the
Administrative Committee of Hunnan New District of Shenyang in accordance with
the laws and regulations of the PRC;

4.1.2

complete any other applicable approval/registration formalities, including
without limitation the approval and the registration with the local
Administration of Foreign Exchange, which may be required in order to perfect
the security granted pursuant to this Agreement; and



 

- 2 -

 







--------------------------------------------------------------------------------

     









4.1.3

provide all documents required by relevant governmental authorities for the
purposes of registration and approval mentioned above, including without
limitation the Purchase Agreement.

4.2

Deliver documents

The Mortgagor undertakes that it will, forthwith upon the completion of the
registrations pursuant to Clause 4.1 (Registration), deliver to the Mortgagee
the Other Right Certificate in relation to the registration of the mortgage over
the Buildings and any other registration documents which are  necessary for the
perfection of the security constituted by this Agreement (save only for any
documentation that the Mortgagor is required by applicable law or regulation to
retain).  

4.3

Further assurance

The Mortgagor shall at any time at the request of the Mortgagee but at the cost
of the Mortgagor promptly sign, seal, execute, deliver and do all acts and
things (including, without limitation, further or other conveyance, legal
agreements, transfers, mortgages or other charges or securities) as the
Mortgagee shall reasonably stipulate for the purpose of more effectively
providing security over the Mortgaged Property to the Mortgagee for perfecting
or protecting the security constituted by or pursuant to this Agreement or
facilitating the realisation thereof and the exercise of all powers, authorities
and discretion vested in the Mortgagee, in any case, consistent with this
Agreement.  

5.

RELEASE

The liability of the Mortgagor under this Agreement shall terminate upon the
fully payment of the Secured Obligations by AXM Pharma in accordance with the
Purchase Agreement, and at such time:

5.1.1

all rights of the Mortgagee hereunder shall terminate and the security granted
by or pursuant to this Agreement shall be released;

5.1.2

the Mortgagor and the Mortgagee shall, at the cost of the Mortgagor, promptly
cancel registration of this Agreement at the relevant authorities in accordance
with PRC laws and regulations; and

5.1.3

the Mortgagee shall, upon the written request of the Mortgagor and at the cost
of the Mortgagor, promptly and duly do or permit to be done all such acts and
execute and deliver or permit the execution and delivery of any and all such
further instruments and documents as the Mortgagor may request for the purpose
of effecting the release of the security granted by or pursuant to this
Agreement.



 

- 3 -

 







--------------------------------------------------------------------------------

     









6.

MORTGAGOR'S RIGHTS AND LIABILITIES

6.1

Exercise of rights

Notwithstanding the terms of Clause 2 (Mortgage), subject to the Mortgagor’s
observation of the terms of this Agreement, the Mortgagor shall, prior to the
issue of an Enforcement Notice, be entitled to exercise and enforce all or any
of its rights and make decisions relating to and in respect of the Mortgaged
Property as if the Mortgagor were the absolute and beneficial owner thereof.

6.2

Mortgagor remains liable and obliged

6.2.1

The Mortgagor shall remain liable to perform all of the obligations imposed on
it by or pursuant to the Real Property Certificate and all of the obligations in
relation to the Mortgaged Property as required by PRC laws or regulations, and
the Mortgagee shall not be liable to perform any of such obligations or be
liable to the Mortgagor for the consequences of non-performance thereof.

6.2.2

The Mortgagor shall use and manage the Mortgaged Property carefully.  If the
value of the Mortgaged Property decreases (except for normal wear) due to the
negligence of the Mortgagor, the Mortgagor shall reimburse the Mortgagee for
such losses promptly.

7.

REPRESENTATIONS AND WARRANTIES

7.1

The Mortgagor represents and warrants to the Mortgagee that:

7.1.1

it is the sole owner of the Mortgaged Property;

7.1.2

the Real Property Certificate is good, true, complete and valid and is not void
or voidable;

7.1.3

the Mortgagor is not in breach of the Real Property Certificate;

7.1.4

it has not granted or created or permitted to exist any security interest over
the Mortgaged Property or the Mortgagor's rights and interests in, to or under
the Real Property Certificate or any part thereof other than the Mortgage in
favour of PDB;

7.2

The Mortgagor represents and warrants to the Mortgagee that, the above
representations and warranties are all true and accurate during the subsistence
of the security constituted hereunder, with reference to the facts and
circumstances subsisting from time to time.

8.

UNDERTAKINGS BY THE MORTGAGOR

8.1

Affimative Undertakings



 

- 4 -

 







--------------------------------------------------------------------------------

     









The Mortgagor hereby undertakes with the Mortgagee hereunder that, at any time
during the subsistence of the security constituted by or pursuant to this
Agreement:

8.1.1

maintain the Buildings in accordance with the laws and regulations and the
industry principle of prudence, and make it in stable condition;

8.1.2

ensure the Ownership Documents are complete and valid, and without the Lenders’
consent, shall not revise or amend the Ownership Documents;

8.1.3

pay all fees in respect of the Buildings duly, including without limitation all
taxes, insurance premium and other relevant fees;

8.1.4

in event of any damage, infringe, claim or any disputes against the Mortgaged
Property, the Mortgagor shall promptly take measures to reduce the losses in
time.

8.2

Negative Undertakings

The Mortgagor hereby undertakes with the Mortgagee that it shall not at any time
during the subsistence of the security constituted by or pursuant to this
Agreement:

8.2.1

execute or agree to execute any conveyance or transfer of, or in any other way
dispose of, the Mortgaged Property or any part thereof;

8.2.2

create or permit to subsist any security interest over all or any part of the
Mortgaged Property (save for the Mortgage in favour of PDB).

9.

ENFORCEMENT

9.1

When Security Becomes Enforceable

Upon the occurrence of Default on the part of AXM Pharma. under the Purchase
Agreement, the Mortgagee may issue a written notice to the Mortgagor, notifying
the fact of Default and its decision to enforce the security (the “Enforcement
Notice”). The security granted hereunder shall become enforceable upon the
receipt of the Enforcement Notice by the Mortgagor.

9.2

Effect of Security Becoming Enforceable

When the security granted hereunder has become enforceable in accordance with
Clause 9.1 (When Security Becomes Enforceable), the Mortgagor shall, except as
otherwise provided herein or as otherwise agreed by the Mortgagee, cease to be
entitled to exercise and enforce the rights, discretions and remedies hereby
conferred on it in relation to the Mortgaged Property, and the Mortgagee shall
become entitled to exercise and enforce such security in such manner as
permitted under PRC law.



 

- 5 -

 







--------------------------------------------------------------------------------

     










9.3

Mortgagor to Assist in Enforcement

After the issue of an Enforcement Notice, the Mortgagor shall at the request of
the Mortgagee take all such lawful and proper action as the Mortgagee may
require to enable the Mortgagee to enforce the security granted under this
Agreement.  The Mortgagor shall, for the purpose of enabling the Mortgagee to
enforce such security, sign all such agreements, transfers, notices,
authorities, directions, undertakings and other documents as the Mortgagee may
request.

10.

REALISATION OF SECURITY

10.1

Where the PDB Debt becomes due prior to the Secured Obligations, and the PDB
auctions, sells or converts to value the Mortgaged Property, the proceeds
arising from the auction or sale of the Mortgaged Property, after the discharge
of the PDB, shall be deposited with a third party agreed by the Mortgagee to
secure the payment of the Secured Obligations.

10.2

Where the Secured Obligations become due prior to the PDB Debt, and the security
herein becomes enforceable, to the extent not prohibited by PRC law, at any time
after the issue of an Enforcement Notice (whether or not the Mortgagee shall
have taken possession of the Mortgaged Property), without any notice or further
notice, the Mortgagee shall have the right in its own name and in such manner
and upon such terms and conditions as the Mortgagee thinks fit, to exercise all
rights and powers granted under PRC law or under this Agreement, including but
not limited to, the following:

10.2.1

to auction, sell or convert to value the Mortgaged Property in accordance with
law or sell or lease out or otherwise dispose of all or any part of the
Mortgaged Property in such manner as is permitted by law; and

10.2.2

to appoint an agent to handle the above matters in accordance with law and any
reasonable wages or remuneration given to the agent shall be borne by the
Mortgagor.

Notwithstanding the foregoing, the Mortgagee shall only have the priority to be
repaid out of the excess in the value of the Mortgaged Property over the PDB
Debt.

11.

TAXES

The Mortgagor shall pay promptly any tax, duty, fee and expense (including but
not limited to any stamp duty or registration fee) payable in connection with
the registration, performance or enforcement of this Agreement.



 

- 6 -

 







--------------------------------------------------------------------------------

     









12.

CONTINUATION OF SECURITY

The security granted hereunder shall remain in full force and effect by way of
continuing security for the payment of the Secured Obligations until the Secured
Obligations being fully repaid, and shall not be affected in any way by any
periodical settlement of account or other matter or thing whatsoever.

13.

PARTIAL INVALIDITY

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired.

14.

REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the
Mortgagee, any right or remedy under this Agreement shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

15.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

16.

LANGUAGE

This Agreement is executed in Chinese and English.  Both language versions shall
have equal legal effect but, in the event of any inconsistency, the [Chinese]
version shall prevail.

17.

EFFECTIVENESS

This Agreement shall become effective upon (1) the issuance of the Other Right
Certificate by the Shenyang Center of Real Estate Mansion and the Financial
Bureau of the Administrative Committee of Hunnan New District of Shenyang  and
(2) completion of the approval and/or the registration of this Agreement with
local Administration of Foreign Exchange under Clause 4.1 hereunder following
execution by all.

18.

GOVERNING LAW

This Agreement is governed by and construed in accordance with the laws of the
PRC.



 

- 7 -

 







--------------------------------------------------------------------------------

     









19.

SUBMISSION TO JURISDICTION

Each party hereto irrevocably agrees that the competent courts of jurisdiction
in the PRC shall have jurisdiction to hear and determine any suit, action or
proceedings, and to settle any disputes, which may arise out of or in connection
with this Agreement.

The Parties hereto have caused this Agreement to be executed by their duly
authorised representatives on the date first indicated above.

 



 

- 8 -

 







--------------------------------------------------------------------------------

     









SCHEDULE 1

PARTICULARS OF THE MORTGAGE




1.




Location:

The site where the Buildings are situated occupying a total area of
approximately 52,361.9 square metres, in No.2 Feiyun Road, Hunnan New District,
Shenyang, China

2.




Mortgagor:

AXM Pharma (Shenyang), Inc.

3.




Mortgagee:

[                                                              ]




List of Buildings:

1.

A solid dose facility

2.

An ointment facility

3.

An administrative and lab building

4.

Heating system

5.

Power station

6.

Cafeteria

7.

Guard room






 

- 9 -

 







--------------------------------------------------------------------------------

     









Schedule 2

LIST OF PURCHASERS

Names and Addresses

of Purchasers



 

- 10 -

 







--------------------------------------------------------------------------------

     









EXECUTION

IN WITNESS WHEREOF this Contract has been executed on the date first above
written.

The Mortgagor：

AXM PHARMA (SHENYANG), INC.







By: _______________________

Name: Wang Weishi

Title: Legal Representative







 The Mortgagee：







By: _______________________

Name:

Title:






 

- 11 -

 







--------------------------------------------------------------------------------

     









[axmpharmaexhibit10eight002.gif] [axmpharmaexhibit10eight002.gif]



 

- 12 -

 





